UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 14-7184


GREGORY BARTKO,

                  Plaintiff - Appellant,

          v.

CLAY CAMPBELL WHEELER; SCOTT B.        HOLLENBECK; GEORGE E.B.
HOLDING, Individually and as United    States Attorney, for the
Eastern District of North Carolina;    U. S. ATTORNEY THOMAS G.
WALKER, Individually and as United      States Attorney for the
Eastern District of North Carolina,

                  Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.  James C. Dever III,
Chief District Judge. (5:14-ct-03043-D)


Submitted:   December 31, 2014              Decided:   January 15, 2014


Before AGEE, KEENAN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gregory Bartko, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Gregory    Bartko       appeals      the    district      court’s        orders

transferring       this    action       to    the    Eastern       District        of     North

Carolina,       denying        his    recusal       motion,      and     dismissing          his

complaint.       We have reviewed the record and find no reversible

error.      As to Bartko’s recusal motion, we conclude that the

district court’s failure to “pass on the legal sufficiency of

the     facts    alleged”        in    Bartko’s       28     U.S.C.      §    144       (2012)

declaration is not reversible error because the affidavit was

insufficient as a matter of law.                     Sine v. Local No. 992 Int’l

Bhd. of Teamsters, 882 F.2d 913, 914 (4th Cir. 1989).                              We affirm

the transfer order and the dismissal of the complaint for the

reasons stated by the district court.                        Bartko v. Wheeler, No.

5:14-ct-03043-D (E.D.N.C. July 18, 2014); Bartko v. Wheeler, No.

1:13-cv-01006-JAB-LPA            (M.D.N.C.         Feb.    10,    2014).           We     grant

Bartko’s       motion     to    exceed       the    length       limitations        for      his

informal    brief.        We     dispense     with    oral       argument    because         the

facts    and    legal     contentions        are    adequately         presented        in   the

materials       before    this       court   and    argument       would     not    aid      the

decisional process.

                                                                                    AFFIRMED




                                              2